DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 09/07/2022.
Claims 1, 3-13, and 15-17 are pending in the application. Claims 1 and 3-10 are currently amended. Claims 2 and 14 are currently cancelled. Claims 16-17 are newly presented. Claims 11-13 and 15 are withdrawn without traverse in response to the restriction requirement. Claims 1, 3-10 and 16-17 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 depends from claim 1 and recites “wherein the mulberry fruit extract is a dried mulberry fruit extract”. There is insufficient antecedent basis for the limitation “the mulberry fruit extract”, since claim 1 only recites a mulberry fruit material, not a mulberry fruit extract. For the purpose of examination, the limitation is interpreted to mean that the mulberry fruit material is a dried mulberry fruit extract. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Abdel US Patent Application Publication No. 2010/0143550 (hereinafter referred to as Abdel, cited in the restriction requirement mailed 08/31/2021) in view of Mintel, “Emperor herbs Chicken Spices, June, 2007, (cited in IDS, hereinafter referred to as Mintel) and Zhang WO 2013/078658 A1 (cited in IDS, hereinafter referred to as Zhang).
Regarding claims 1, 5-6 and 16,  Abdel teaches a method of preparing a savoury concentrate (e.g., bouillon concentrate) comprising combining (e.g., mixing): 0.01-65% wt inorganic salt (e.g., sodium chloride; [0042]); 0.02-60% wt fat; 0.5-20% wt monosodium glutamate; 0.02-35% wt native starch (e.g., starch), starch derivative, maltodextrin and sugar (sugar is construed to mean table sugar, i.e., sucrose, as implicitly suggested in Table 1); 0.02-80% vegetable matter (e.g., herb, vegetable and plant material); and 0.3-8% water ([0054-0059]; [0051-0052]; [0048]; [0073], [0024]; [0033]; Table 1).
 The amount of fat, sugar, starch component, glutamate, and water as disclosed by Abdel fall within that recited in claim 1. The amount of salt, vegetable matter, the sum of salt, fat, glutamate, and starch, and the sum of salt, fat, glutamate, starch, sugar, vegetable matter and water as disclosed by Abdel overlaps with those recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Abdel further teaches that a bouillon concentrate can be used as a seasoning for seasoning pasta ([0002]).
Abdel is silent regarding the savoury concentrate comprises 5-50% wt mulberry fruit material.
Mintel teaches a seasoning product (e.g., Herbs Chicken Spices) comprising inter alia, salt, fat, sugar, and mulberry (pages 1-2).
Zhang teaches a food additive or nutritional composition comprising mulberry fruit extract derived from Morus Alba, Morus nigra or Morus rubra, when added to a carbohydrate rich food such as pasta, could reduce glucose peaks and/or insulin peaks after ingestion of the carbohydrate rich food (page 9, line 4-24; page 5, line 12-25; page 6, line 8-11). Zhang further teaches that the food additive or nutritional composition may contain any amount of mulberry extract, the effectiveness of the food additive or nutritional composition follows a dose-response curve, and the composition may comprise at 10% w/w of the mulberry extract (page 9 line 27-28 and page 10, line 1-9). Zhang additionally teaches that mulberry extract in either aqueous form (e.g., concentrates) or in powdered form (page 5, line 12-15).
Both Abdel and Mintel are directed to seasonings for food that comprises salt, fat and sugar; both Abdel and Zhang are directed to a food additives for a food product such as pasta; and where Mintel teaches that it is suitable to put mulberry fruit material in a seasoning product, Zhang teaches that food additive that comprises mulberry extract when added to pasta could reduce glucose peaks and/or insulin peaks after ingestion of the pasta. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Abdel by including at least 10% w/w aqueous or powdered mulberry extract derived from Morus Alba, Morus nigra or Morus rubra in the savoury concentrate of Abdel with reasonable expectation of success, for the reason that prior art has established that mulberry fruit material could be suitably added to a seasoning product, and that food additive that comprises mulberry could reduce glucose peaks and/or insulin peaks after ingestion when the savoury concentrate is used to season pasta.
The amount of mulberry fruit material (e.g., mulberry fruit extract) overlaps with that recited in claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Given that the mulberry extract of Zhang is in a food additive or nutritional composition, it is necessarily a food grade mulberry fruit extract.
Given that Abdel in view of Mintel and Zhang teaches that the savoury concentrate comprises 0.01-65% wt salt and at least 10% mulberry extract, the weight ratio of salt/mulberry fruit material as disclosed by Abdel in view of Zhang overlaps with that recited in the claim (for example, when there are 10% salt and 10% mulberry extract, the ratio of salt/mulberry fruit material is 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 3, Zhang teaches that the mulberry extract being used comprises large quantity of DNJ, such that the food additive or nutritional composition comprises at least 0.01% DNJ (e.g., at least 0.1 mg DNJ per gram of the composition; page 10, line 10-17). Given that Zhang teaches that the food additive or nutritional composition should comprise at least 10% wt mulberry extract (page 10, line 4-5), the amount of DNJ in the mulberry extract overlaps with that recited in the claim (for example, if every gram savoury concentrate comprises 0.1 mg DNJ and 0.1 g mulberry extract, the concentration of DNJ by weigh of mulberry extract is 0.1%). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 7, Abel in view of Mintel and Zhang, as recited above, teaches that the savoury concentrate comprises 0.01-65% wt inorganic salt; at least 10% mulberry extract; 0.02-60% wt fat; 0.5-20% wt monosodium glutamate; and 0.02-80% vegetable matter. The amounts of salt, mulberry fruit material, fat, glutamate and vegetable matter as disclosed by Abdel in view of Zhang either fall within or overlap with those recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
 Further, Abdel teaches that the savoury concentrate is in the form of particulate matter (e.g., granule, [0061]).
Regarding claim 8, Abdel teaches the process comprises converting the combined components into granules or shaped products ([0061]).
Regarding claim 17, the steps of obtaining the dried mulberry fruit extract is interpreted to be a product-by-process description of the material used in the process of claim 1, since the claims do not positively recite a process of making the dried mulberry fruit extract. In the instant case, although Abdel in view of Mintel and Zhang does not teach the steps of claim 17, Zhang teaches that the mulberry fruit material is  a mulberry fruit extract in powdered form (page 5, line 13), and that the extract contains the same DNJ iminosugar as the mulberry extract of the claimed invention (see page 5, line 25-26 of the instant specification). As such, the dried mulberry fruit extract from Zhang would be materially indistinguishable from the extract made by the extracting and drying process as recited in claim 17, and therefore there is no manipulative difference between mixing the dried mulberry extract of Zhang with other ingredients and mixing the dried mulberry fruit extract obtained by the extracting and drying process as recited in claim 17.  Therefore, claim 17 is rendered obvious by Abdel in view of Mintel and Zhang.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Abdel in view of Mintel and Zhang as applied to claims 1 and 3 above, and evidenced by Xie US 2012/0244096 (hereinafter referred to as Xie).
Regarding claim 4, Xie evidences that mulberry extract contains fagomine , GAL-DNJ, calystegin B and DAB ([0031]).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Abdel in view of Mintel and Zhang as applied to claims 1 and 8 above, and further in view of Achterkamp EP2229825 A1 (hereinafter referred to as Achterkamp).
Regarding claim 9, Abel in view of Mintel and Zhang, as recited above, teaches that the savoury concentrate comprises 0.01-65% wt inorganic salt; at least 10% mulberry extract; 0.02-60% wt fat; 0.5-20% wt monosodium glutamate; and 0.02-35% wt native starch (e.g., starch), starch derivative, maltodextrin and sugar.  The amounts of salt, mulberry fruit material, fat, glutamate and sugar as disclosed by Abdel in view of Zhang either fall within or overlap with those recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I). 
Further, Abdel teaches that the savoury concentrate is in the form of a shaped product such as cube ([0061]).
Abdel in view of Mintel and Zhang is silent regarding the weight of the concentrate. However, the weight of the concentrate is merely a design choice and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the weight of the concentrate depending on those factors such as the serving requirement and individual’s preference.
Regardless, Achterkamp in the same field of endeavor teaches that a bouillon concentrate should have a size of 2-250 g in a package ([0034]; [0001]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Abdel by including the savoury concentrate in a package of 2-250 g for the reason that such a size is known to be suitable in the art.
The weight of the concentrate as disclosed by Achterkamp overlaps with that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 10, Abdel in view of Mintel and Zhang teaches what has been recited above but is silent regarding packaging of the savoury concentrate in a container, sachet or wrapper.
 In the same field of endeavor, Achterkamp teaches that savoury concentrates could be packaged in blister pack or a container such glass or jar ([0034]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Abdel by including the process of packaging the savoury concentrate in container such as a glass or a jar because such a practice is known to be suitable for storing or carrying the savoury concentrate.
Response to Arguments
Applicant's arguments filed 09/07/2022 and examiner’s response is shown below:
The 35 USC112 rejection is withdrawn in light of the amendment or cancellation of the claims.
Applicant argues on page 6 bottom para. and page 7 second para. from the bottom of the Remarks that the requirement related to the salt, mulberry fruit material and their ratio are critical to form the savoury concentrate which can be used to adjust the taste, look and mouthfeel for the white paste as shown in [0172; 0175] and Table 7, 9 of the specification.
It appears that the applicant is asserting the criticality  associated with salt, mulberry extract and ratio thereof in the savoury concentrate. However, the examiner submits that  [0172; 0175] and Table 7, 9 as applicant has pointed out are not in connection with a savory concentrate of claim 1, instead, they are related to a pasta that has salt and mulberry extract added, and there is no fat, glutamate, sugar or vegetable as required by claim 1. As such, the showing is not commensurate in scope with the claim.
Regarding the rejection over Abdel in view of Mintel and Zhang, applicant argues on page 7 of the Remarks that combining the teaching of Zhang with the “salty” bouillon product of Abdel would render the Morus spp. ingredients (e.g., the composition that comprises mulberry extract) unsatisfactory for their intended purpose of treatment of certain conditions, for the reason that where Zhang is related to using the extract for treating conditions linked to foods with a high GI such as glucose abnormality, diabetes and high blood pressure, it is known that persons with high blood pressure should be on a low sodium diet, as suggested by https://health.clevelandclinic.org/how-does-salt-affect-heart-health/.
Applicant’s arguments are considered but found unpersuasive because:
First, applicant is reminded that the bouillon concentrate as disclosed by Abdel is not meant to eat directly.  Instead, a bouillon concentrate is a seasoning that is to be added to a food matrix, for example, Abdel teaches adding the bouillon concentrate to a pasta for seasoning purpose ([0002]). As such, it does not appear that using the bouillon of Abdel would contract with a low sodium diet for a person that has high blood pressure and combining the teaching of Zhang with the salty bouillon product of Abdel would not render the Morus spp. ingredients unsatisfactory for their intended purpose of treatment of certain conditions.
Second, the rejection proposes including mulberry extract in the bouillon concentrate of Abdel to obtain the effect of reducing glucose peaks and/or insulin peaks after ingestion when the savoury concentrate is used to season pasta. Reducing glucose peaks and/or insulin peaks is not necessarily related to high blood pressure. Further, the reference as applicant has cited does not teach that people with glucose intolerance needs a low sodium diet. Further, as recited above, people would not eat a seasoning directly where it is meant to be added to a food.
Applicant’s argument regarding Gupta in view of Mintel and Tsuchiya on page 8 of the Remarks is persuasive and the rejection is withdrawn. However, since the rejection over Abdel in view of Mintel and Zhang still stands, the instant rejection is made final.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793